I respectfully dissent from the holding in the majority opinion, believing that the decision of the Court of Appeal should be annulled and set aside and that the judgment of the district court should be affirmed and made the final judgment of this court.
In my opinion the finding in the majority opinion that an examination "of the record leads us to the conclusion thatthe driver of defendants' truck was preparing to make a left turn into the Hebert Road after taking the proper precautions, but that he did not attempt to make the turn when he noted theapproach of plaintiff's automobile out of control," is not only not supported by the preponderance of the evidence but is also in direct conflict with the averments in the answer that plaintiff disregarded the signal given by the defendant's driver, when he observed the plaintiff's rapid approach from the rear, of his intention to turn to the left into the Hebert Road and tried to pass the truck without blowing a horn to signal his approach and that "The driver on seeing the car of plaintiff attempting to pass him, stopped his truck afterslightly pulling to the left"; consequently, the proximate cause of the accident was the truck driver's negligence in suddenly and abruptly turning to the left in disregard of his duty to save the plaintiff from the consequences of his own acts for he admittedly had discovered the perilous situation in which the plaintiff had placed himself. (Italics mine.) *Page 425